This appeal is here on the record proper. The case was originally submitted without brief or argument by appellant. Upon the examination of the record we did not find any error of prejudicial consequence to the defendant. We, therefore, affirmed the judgment of the lower court without promulgating an opinion. Simmons v. State, 17 Ala. App. 153, 82 So. 643; White v. State, 17 Ala. App. 154, 82 So. 644.
On application for rehearing, insistence is made in brief of counsel for appellant that the judgment and sentence in the lower court are insufficient to support an appeal.
The judgment entry, as it appears in the record before us, is: "And now upon this the 13th day of October, 1944, the defendant, Louis McDonald, alias, being now in open Court and in response to an inquiry propounded by the Presiding Judge that he had nothing to say why the sentence of the Court should not be pronounced upon him says nothing. It is therefore considered by the Court, and it is the judgment of the Court, that the defendant, Louis McDonald, alias, is guilty as charged in Count 1 of the Indictment, and it is the judgment and the sentence of the Court that the said defendant, Louis McDonald, alias, be imprisoned in the penitentiary for a period of 13 months."
Unquestionably, this judgment entry meets all the requirements necessary to its validity and sufficiency. Carmichael v. State, 213 Ala. 264, 104 So. 638; Wilkinson et al. v. State, 106 Ala. 23, 17 So. 458; Ex parte Roberson,123 Ala. 103, 26 So. 645, 82 Am. St. Rep. 107.
The application for rehearing is, therefore, overruled.
Application overruled.